DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0040254 (“Gyrn”) in view of U.S. Publication No. 2002/0055711 (“Lavi”).
Regarding Claim 1, Gyrn discloses a needle actuator (1) for a drug delivery system, the needle actuator assembly comprising:
	A needle actuator body (38) having a guide surface (39), the needle actuator body being configured to move between a pre-use position (see Fig. 1A) and a post-use position (see Fig. 1C);  
a needle shuttle (52) comprising: 
a cam surface (51).
Gyrn discloses the invention substantially as claimed except that the needle shuttle further comprises a “biasing member” (RE: a spring). However, in the art it is known to bias such needles/needle shuttles toward an extended position such that the biasing member assists with insertion of the device into the skin tissue (see Lavi – Fig. 32, Par. 153 – RE: “since the spring 665 propels the needle N into the body B, the needle insertion can be more consistently applied”) whereby the spring force assists in propelling the needle into the body with a consistently applied force. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the shuttle of Gyrn to bias the needle toward the extended position to assist the guide surface in inserting the needle to thereby provide for an increased insertion force, whereby withdrawal of the needle (see Fig. 1B and 1C in series, Gyrn) is engaged against the spring bias.
	Gyrn, as modified, provides for needle shuttle to be moveable along a vertical axis (see i.e. the vertical axis concentric to 101 – see Figs. 1) between a retracted position (Fig. 1A – see also Fig. 1C) and an extended position (see Fig. 1B), the needle shuttle configured to move between the retracted position and the extended position through engagement between the guide surface of the needle actuator body and the cam surface of the needle shuttle (see Fig. 1A-1C) and responsive to the needle actuator body moving from the pre-use position (Fig. 1A) to the post-use position (Fig. 1C), and wherein, when the needle actuator body is in the post-use position, the biasing member of the needle shuttle biases the needle shuttle toward the extended position in a direction substantially parallel with the vertical axis (see modification in view of Lavi – wherein a spring is provided to assist with insertion – as opposed to withdrawal – thereby increase the force by which the needle is applied into the skin to provide for more consistent penetration);  and 
a needle (52) received by the needle shuttle. 
Regarding Claims 2-3, Gyrn discloses a linear guide post (see e.g. cannula 22), wherein the needle shuttle moves along the guide post (see Fig. 1A-1C) and the guide post is linear. 
Regarding Claim 4-5, Gyrn discloses the cam surface of the needle shuttle 
comprises a first cam member (51) and wherein the guide surface is non-linear and comprises a first side (see Fig. 1A-1C). While Gyrn discloses that the shuttle and guide surface comprise second sides (i.e. the reverse from that shown in Figs. 1A-1C) Gyrn fails to explicitly contemplate a second cam member corresponding to a second guide surface side. However, it is well-accepted the mere duplication of the operative parts of an invention has no patentable significance unless a new an unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a second cam member spaced form the first cam member, the second cam member corresponding to a second side of a the guide surface positioned opposite from the first side such that the needle shuttle is maintained within two opposed camming guides to evenly distribute the engagement forces therebetween preventing listing of the shuttle and reducing the likelihood of binding between a single cam and guide surface – wherein both camming surfaces are provided redundantly such that the first and second cam member of the needle shuttle are configured to engage the respective first and second sides of the guide surface to move the needle shuttle from the retracted position to the extended position, and wherein the first and second cam members of the needle shuttle are configured to engage the respective first and second sides of the guide surface to move the needle shuttle from the second position to the first position. 
	Regarding Claims 6 and 7, the invention of Gyrn is constructed such that the needle shuttle is disposed internal with respect to the needle actuator body in all configurations (see Fig. 1A-1C) such that the needle shuttle is inserted when the body moves between pre and post-use positions as well as when the needle shuttle is in the extended position.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues (Pg. 3) that “Gyrn fails to disclose all the features of the ‘biasing member’ of independent claim 1, and Gyrn teaches away from modifying the insertion device to bias the insertion needle 53 toward the extended position when the moving part 38 moves to the post-use position”.
However, this is not persuasive. Examiner first notes that Gyrn cannot possible be considered to “teach away” from the proposed modification to the extent that Gyrn does not address such a modification and therefore does not discredit, disparage, or otherwise discourage a configuration where the needle shuttle is spring biased toward a direction of insertion, such that in assumption of the post-use position (see Fig. 1) retraction of the needle shuttle will cause the spring to again bias the insertion needle toward the extended position. Secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, modification in view of Lavi (see Fig. 32) provides obviates the inclusion of a shuttle spring (see e.g. 665) which is – in the pre-use configuration – biased toward an extended state so as to provide additional force to insertion (see Fig. 34 – Par. 153). In performing such a modification to Gyrn (Fig. 1) the pre-use configuration (Fig. 1A) will present a configuration wherein the spring is compressed to store potential energy (biasing the shuttle toward the extended position), when the in-use, extended position (Fig. 1B) the springs potential energy will have been turned into kinetic energy used to assist in the insertion, further movement of the cam to the post-use position will act against bias of the spring thereby converting the kinetic energy of the user moving the cam (38) into potential energy of the spring, the spring again storing the potential energy in a direction which biases the shuttle toward the extended position.

    PNG
    media_image1.png
    689
    773
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Gyrn modified in view of Lavi to provide a spring which is biased toward the extended position (see Fig. 1B) such that it stores potential energy (when compressed) to assist in providing additional force to the needle shuttle to assist in insertion, whereby retraction of the shuttle to the post-use position re-compresses the spring, thereby re-biasing the spring back toward the extended position.

	Applicants arguments (see Fig. 4) directed toward the Lavi reference alone fails to take into account the modification of Gyrn in view of Lavi to provide an obvious modification to assist the shuttle with insertion of the needle, whereby retracting of the needle (see Gyrn) will cause the spring to re-compress, thereby again biasing the spring back toward the extended position as claimed. Examiner submits that while Lavi does not explicitly show, or discuss a post-use, biased configuration of the spring, Examiner submits that Applicant’s analysis is piecemeal in nature and fails to consider and appreciate the post-use position (Fig. 1C – Gyrn) when modified to include a spring of the type of Lavi.
	It is suggested that Applicant provide further amendment to the nature of what it means, in the context of the claim, for the needle shuttle to be biased toward the extended position in the post-use position in a more particular fashion to define and distinguish over the obvious modification of Gyrn (Fig. 1) to include an insertion assist spring which provides additional force to the needle shuttle, whereby retraction of the needle shuttle causes the spring member to be compressed and re-biased toward the extended position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/21/2022